LaROSE, Judge.
Don K. Underwood appeals the revocation of his probation and resulting sentence. We find no merit to two of the issues he raises on appeal. Thus, we affirm the revocation of his probation and sentences without further comment.
However, in a third issue, Mr. Underwood argues, and the State concedes, that the trial court erred by failing to enter a written revocation of probation order that specifies the specific conditions of supervision that Mr. Underwood violated. See Wynperle v. State, 21 So.3d 172, 172-73 (Fla. 2d DCA 2009); Reyes v. State, 9 So.3d 649, 650 (Fla. 2d DCA 2009); Cato v. State, 845 So.2d 250, 251 (Fla. 2d DCA 2003). We are compelled to remand with directions to the trial court to enter a formal probation revocation order that complies with the law.
Affirmed and remanded with directions.
ALTENBERND and CASANUEVA, JJ., Concur.